Citation Nr: 1828891	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-27 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama.


THE ISSUE

Entitlement to an increased evaluation for lumbosacral strain, with spinal stenosis and intervertebral disc syndrome, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David Nelson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case was previously before the Board in October 2016.

A hearing was held before the undersigned Veterans Law Judge at the RO in August 2015 and a transcript is of record.

The Board finds that a November 2017 rating decision constitutes a supplemental statement of the case as to the issue on appeal.


FINDING OF FACT

The Veteran's lumbar strain is not productive of functional impairment that more nearly approximates unfavorable ankyloses of the entire thoracolumbar spine, additional uncompensated neurological complications, and/or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for lumbosacral strain, with spinal stenosis and intervertebral disc syndrome, have not been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in August 2015 at the RO.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of October 2016.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Laws and regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. 
§ 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2017). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd on other grounds, Moore v. Shinseki, 555 F.3d 1369 (2009).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App 202.  Although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, the Board should address its applicability. Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Analysis

The Veteran's lumbar strain is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237-5242.  A 50 percent disability rating is assigned for unfavorable ankyloses of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankyloses of the entire spine.

The General Rating Formula directs that the Board must evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a , Note (1).  The Board notes that the Veteran is separately service-connected for bilateral lower extremity radiculopathy of the sciatic and femoral nerve, right lower extremity muscle atrophy, and a lower lumbar scar.  Thus, these disabilities are not considered herein.

Intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  According to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a maximum 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As indicated by Note 1, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In order to achieve a higher rating in excess of 40 percent, the Veteran's low back would have to demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran's spine had forward flexion to 60 degrees with extension to 10 degrees at the November 2017 VA examination, forward flexion to 40 degrees with extension to 10 degrees at the November 2016 VA examination, and forward flexion to 65 degrees with extension to 25 degrees at the May 2011 VA examination.  Private and VA medical records associated with the Veteran's December 2015 laminectomy, while not providing specific range of motion (in degrees) of the lumbar spine, did indicate that the Veteran still had range of motion (albeit limited) of the lumbar spine.  These findings do not approximate unfavorable ankylosis.

The Board also finds that additional functional limitation does not support an increased evaluation.  The Veteran has reported severe chronic pain with additional functional impairment throughout the time period on appeal.  Such has been noted by the VA examiners, who have observed that the Veteran's low back disability interfered with his ability to lift, bend, walk, sit or stand for prolonged periods of time.  Findings from the November 2017 VA examination indicate that the Veteran did not, however, experience additional loss of motion upon repetitive use of the lumbar spine, or even during flare-ups.  The 2017 examiner noted pain, weakness, loss of endurance, fatigue, which limited his functional ability with repeated use over time.  The 2016 VA examiner found that the pain does not cause additional functional loss but that additional disability factors were weakened movement, instability of station, disturbance of locomotion, and interference with sitting and standing.  The 2011 VA examiner found there was no loss of function with repetitive use.  There was also no deformity, malalignment, spasms, guarding, loss of endurance, weakness, atrophy, fatigue, incoordination, instability, or abnormal weight bearing.  The Board finds that these findings do no more nearly approximate unfavorable ankyloses of the entire thoracolumbar spine, and the overall picture does not approximate additional functional loss that warrants an increased evaluation.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the appeal period.  But as noted above, neurological disorders of the bilateral lower extremities are already service-connected and the Veteran has not reported bowel or bladder incontinence.  Thus no separate evaluation on this basis is warranted.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  Although the November 2017 VA examiner noted a history of these episodes, such had lasted for just 1 to 2 weeks, and this would not result in a rating in excess of that currently assigned.  At the 2011 VA examination, the Veteran denied incapacitating episodes.  Further, there is no showing of such physician-prescribed bed rest during this appeal period, and there are thus no incapacitating episodes within the meaning of Diagnostic Code 5243.  Therefore, a rating based in incapacitating episodes is not warranted.

In sum, a rating in excess of 40 percent for low back disability is not warranted.


Conclusion

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive evidence and the negative evidence to permit a more favorable determination.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. Ap. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 40 percent for lumbosacral strain, with spinal stenosis and intervertebral disc syndrome, is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


